DETAILED ACTION
1.	Applicant's amendment filed on August 10, 2021 has been entered.  Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed August 10, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-15 are allowed for the reasons argued by Applicants on pages 5-7 of Remarks, filed August 10, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Richardson; Ric B. et al. (US 8464059 B2) discloses techniques are provided secured communication of data, such as in the context of a public key infrastructure (PKI). In one embodiment, the technique may involve using a private key that is bound to the device requesting the secure data, thereby making it harder for someone to copy, steal or fake. The private key may be generated by adding a filler code to a unique device identifier. The identifier may be based on at least one user-configurable parameter and at least one non-user-configurable parameter of the device.
The prior art of record KANUNGO; RAJESH et al. (US 20070055867 A1) discloses a system for secure communications. Embodiments include systems and methods for registering a recipient providing an encryption key corresponding to a recipient to a sender before the recipient has received the corresponding decryption key. Other embodiments include authenticating the identity of a recipient and assigning trust levels according to the level of authentication. Other embodiments include federating the provisioning of keys across more than one server.
The prior art of record Brainis; Edouard et al. (US 9246674 B2) discloses a method is provided of generating and distributing secret random data. The method 
The prior art of record Vanstone; Scott C. et al. (US 6377689 B1) discloses a RSA encryption scheme includes a modulus in which at least one set of bits is of a predetermined configuration. The configuration may be selected to replicate the identity of the recipient or other information normally transmitted between the parties or may be information stored by the sender to allow only the balance of the modulus to be transmitted with the sender subsequently reconstructing the modulus.
The prior art of record Scholnick; Michael et al. (US 5978918 A) discloses a practical method and system for supplementing or replacing current security protocols used on public networks involving the distribution of a proprietary system for use on a public network access provider's network. The proprietary system includes processing hardware and proprietary software. The proprietary system transmits private data, outside the internet, over proprietary lines to a back-end process. When a "sender" sends private data it is sent over the proprietary system to a back-end process. The back-end process returns a time sensitive token which the "sender" sends to the "receiver". The "receiver" takes the time sensitive token and uses it to either retrieve the private data, over a proprietary system, or initiate a transaction with a financial institution. Encryption is used to allow authentication of the participants. This method can be used in conjunction with Secure Socket Layer (SSL) encryption and/or the Secure Electronic Transaction (SET) protocol.
The prior art of record Chui, Charles K. (US 20030076959 A1) discloses a method for secure transmission of a data message locks, at the sender, the data message using a first lock. The locked data message is transmitted to the receiver. Next, the locked data message is double-locked, at the receiver, using a second lock. Then, this double-locked data message is transmitted back to the sender. The first lock of the double-locked data message is then unlocked, at the sender, using a first key, leaving the data message 
The prior art of record Gentry; Craig B. (US 7657748 B2) discloses a digital message is sent from a sender to a recipient in a public-key based cryptosystem comprising an authorizer. The authorizer can be a single entity or comprise a hierarchical or distributed entity. In some embodiments, no key status queries or key escrow are needed. The recipient can decrypt the message only if the recipient possesses up-to-date authority from the authorizer. Other features are also provided.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Richardson; Ric B. et al. (US 8464059 B2), KANUNGO; RAJESH et al. (US 20070055867 A1), Brainis; Edouard et al. (US 9246674 B2), Vanstone; Scott C. et al. (US 6377689 B1), Scholnick; Michael et al. (US 5978918 A), Chui, Charles K. (US 20030076959 A1), and Gentry; Craig B. (US 7657748 B2), do not disclose these specific limitations of converting a 1 x 1 vector of the shared private key ‘k’ into a p x n matrix K by splitting the shared private key into each cell of a K matrix by the sender; converting a 1x1 vector of shared private key ‘k’ into p x n matrix K by splitting the shared private key into each cell of the K matrix by the recipient;  a sending user encrypting a textual message by-a the sender converting the textual message into numbers and splitting the numbers to each cell of a message matrix ‘M’ using a character code; the sender generates aa; an m x n error matrix ‘D’ with an unpredictable random number generator using the shared private key ‘k’ as a seed; the sender generates a cipher text ‘E’ with the error matrix ‘D’, the message matrix ‘M? and the shared private key ‘K’ using an encryption equation E = MK + D; the sender adds characters to the cipher text ‘E’; the sender shuffles cell elements in the cipher text ‘E’; the sender sends the cipher text ‘E’ to the recipient; the recipient unshuffles the cipher text ‘E’; the recipient subtracts added characters from the unshuffled cipher text ‘E’; the recipient generates the m x n error matrix ‘D’ with the unpredictable random number generator using the shared private key ‘k’ as the seed (emphasis added), as set forth in claim 1.

Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        August 12, 2021